         Case 1:17-cv-04555-DCF Document 82 Filed 09/27/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 JULIO MARTINEZ, RICHARD
 FRANKE, and IRENE MOY, both
 individually and on behalf of all other
 similarly situated persons,                 Case No.:17-cv-04555
                               Plaintiffs,

        v.

 BLOOMBERG L.P.,

        Defendant.

NOTICE OF JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT,
 PROVISIONAL CERTIFICATION OF THE SETTLEMENT CLASS, APPOINTMENT
OF PLAINTIFFS’ COUNSEL AS CLASS COUNSEL, AND APPROVAL OF PROPOSED
                      NOTICE OF SETTLEMENT

       For the reasons set forth in the Parties’ Memorandum of Law in Support of the Joint

Motion for Preliminary Approval of the Settlement, Provisional Certification of the Settlement

Class, Appointment of Plaintiffs’ Counsel ss Class Counsel, and Approval of Proposed Notice of

Settlement; and in the Declaration of Dan Getman and supporting documents, the Parties

respectfully request that the Court enter an Order:

       1. Granting preliminary approval of the Settlement as memorialized in the Parties’

             Settlement Agreement, attached as Exhibit 1 to the Declaration of Dan Getman in

             support of this motion and entering the Preliminary Approval Order, in the form

             attached as Exhibit C to the Settlement Agreement;

       2. Granting Plaintiffs’ request to provisionally certify the proposed settlement class

             under Federal Rule of Civil Procedure 23(b)(3) in connection with the settlement

             process;

       3. Appointing Getman, Sweeney & Dunn, PLLC as Class Counsel (“Class Counsel”)


                                                 1
         Case 1:17-cv-04555-DCF Document 82 Filed 09/27/19 Page 2 of 2



       4. Granting the Parties’ request to include all Class Members (with the exception of

          those who timely Opt-Out) as Qualified Class Members subject to the terms of the

          Settlement Agreement;

       5. Scheduling the Final Fairness Hearing;

       6. Approving the Settlement Forms, attached as Exhibits A and F to the Settlement

          Agreement, and manner of notice;

       7. Approving SSI as Settlement Administrator; and

       8. Approving Make the Road New York and The Consortium for Worker Education as

          the cy pres recipients.

   The Parties have contemporaneously submitted a Proposed Order, attached to the Settlement

Agreement as Exhibit C, for the Court’s convenience.

Dated: September 27, 2019


                                                   Respectfully Submitted,

                                                   /s/Dan Getman
                                                   GETMAN, SWEENEY & DUNN, PLLC
                                                   Dan Getman
                                                   260 Fair Street
                                                   Kingston, NY 12401
                                                   (845) 255-9370
                                                   dgetman@getmansweeney.com

                                                   Counsel for Plaintiffs

                                                   /s/ Terri L. Chase
                                                   JONES DAY
                                                   Terri L. Chase
                                                   250 Vesey Street
                                                   New York, New York 10281
                                                   (212) 326-3939
                                                   tlchase@jonesday.com

                                                   Counsel for Defendant


                                               2
